           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 1 of 24




 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 41-25 Kissena Boulevard
 Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorneys for the Plaintiffs, proposed FLSA Collective
 and potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- x
 GUANGFU CHEN and
 PEIZHENG FAN,
 on behalf of themselves and others similarly situated,
                                              Plaintiffs,               Case No. 19-cv-11895 (JMF)

                               v.                                 29 U.S.C. § 216(b)
                                                                  COLLECTIVE ACTION & FED.
 MATSU FUSION RESTAURANT INC.                                     R. CIV. P. 23 CLASS ACTION
         d/b/a Matsu Japanese Fusion,
 J & J ASIAN BISTRO INC.                                                AMENDED COMPLAINT
         d/b/a Matsu Japanese Fusion,
 YI CHANG CHEN                                                          DEMAND FOR JURY TRIAL
         a/k/a Gary Chen, and
 MEI FONG CHAN,
                                              Defendants.
 -------------------------------------------------------------------- x

          Plaintiffs GUANGFU CHEN and PEIZHENG FAN (the “Plaintiffs”), on behalf of

themselves and others similarly situated, by and through their attorneys, Troy Law, PLLC, hereby

bring this complaint against Defendants MATSU FUSION RESTAURANT INC. d/b/a Matsu

Japanese Fusion, J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion, YI CHANG CHEN

a/k/a Gary Chen, and MEI FONG CHAN (the “Defendants”), and allege as follows:

                                         INTRODUCTION

          1.    This action is brought by the Plaintiffs, on behalf of themselves as well as other

employees similarly situated, against the Defendants for alleged violations of the Fair Labor Stand-

ards Act (the “FLSA”), 29 U.S.C. §§ 201 et seq., regulations promulgated pursuant thereto (the


ASTTroy                                         1 of 24                              Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 2 of 24




“Regulations”) 29 C.F.R. §§ 500.0 et seq., New York Labor Law (the “NYLL”), N.Y. Lab. L. §§

190 et seq., 650 et seq., and the applicable wage order promulgated pursuant thereto (the “Wage

Order”), 12 N.Y.C.R.R. § 146, arising from Defendants’ various willful and unlawful employment

policies, patterns and practices.

          2.   Upon information and belief, Defendants have willfully and intentionally commit-

ted widespread violations of the FLSA, Regulations, NYLL, and/or Wage Order by engaging in a

pattern and practice of failing to pay their employees, including Plaintiffs, minimum wage for each

hour worked, and overtime premiums for all hours in excess of 40 hours worked per week.

          3.   Plaintiffs allege pursuant to the FLSA, that they is entitled to recover from the De-

fendants: (1) unpaid minimum wages, (2) unpaid overtime premiums, (3) liquidated damages, (4)

prejudgment and post-judgement interest; and (5) attorney’s fees and costs.

          4.   Plaintiff further alleges pursuant to NYLL and the Wage Order that they are entitled

to recover from the Defendants: (1) unpaid minimum wages, (2) unpaid overtime premiums, (3)

unpaid spread-of-hours premiums, (4) liquidated damages, (5) up to $5,000.00 per Plaintiff for

Defendants’ failure to provide wage notices compliant with NYLL § 195.1(a) at the times of their

hirings or thereafter, (6) up to $5,000.00 per Plaintiff for Defendants’ failure to provide wage

statements compliant with NYLL § 195.3 with each payment of wages, (7) 9% per annum pre-

judgment interest, (8) post-judgment interest, and (9) attorney’s fees and costs.

                                    JURISDICTION AND VENUE

          5.   This Court has original federal question jurisdiction over this controversy pursuant

to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over Plaintiffs’

NYLL claims pursuant to 28 U.S.C. § 1367(a).




ASTTroy                                       2 of 24                               Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 3 of 24




          6.    Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                           PLAINTIFFS

          7.    Plaintiff GUANGFU CHEN was employed by Defendants to work as a delivery

person at Matsu Japanese Fusion, located at 411 E 70th St, New York, NY 10021.

          8.    Plaintiff PEIZHENG FAN was employed by Defendants to work as a delivery

person at Matsu Japanese Fusion, located at 411 E 70th St, New York, NY 10021.

                                          DEFENDANTS

          Corporate Defendants

          9.    Defendant MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion

is a domestic business corporation organized under the laws of the State of New York with a prin-

cipal address at 411 E 70th Street, New York, NY 10021.

          10.   During the period relevant to this lawsuit, MATSU FUSION RESTAURANT INC.

d/b/a Matsu Japanese Fusion was a business engaged in interstate commerce that has gross sales

in excess of five hundred thousand dollars ($500,000) per year.

          11.   During the period relevant to this lawsuit, MATSU FUSION RESTAURANT INC.

d/b/a Matsu Japanese Fusion purchased and employees of MATSU FUSION RESTAURANT

INC. d/b/a Matsu Japanese Fusion handled goods moved in interstate commerce.

          12.   Defendant J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion is a domestic

business corporation organized under the laws of the State of New York with a principal address

at 411 E 70th Street, New York, NY 10021.

          13.   During the period relevant to this lawsuit, J & J ASIAN BISTRO INC. d/b/a Matsu

Japanese Fusion was a business engaged in interstate commerce that has gross sales in excess of


ASTTroy                                        3 of 24                         Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 4 of 24




five hundred thousand dollars ($500,000) per year.

          14.   During the period relevant to this lawsuit, J & J ASIAN BISTRO INC. d/b/a Matsu

Japanese Fusion purchased and employees of J & J ASIAN BISTRO INC. d/b/a Matsu Japanese

Fusion handled goods moved in interstate commerce.

          Indiviual Defendants

          15.   The Individual Defendants are officers, directors, managers and/or majority share-

holders or owners of one or more of the Corporate Defendants and to the extent they are among

the ten largest shareholders are individually responsible for unpaid wages under the Section 630(a)

of the New York Business Corporation Law.

          16.   YI CHANG CHEN a/k/a Gary Chen is the sole owner, President, and Chief

Executive Officer of, and New York Alcoholic Beverage Control principal for, MATSU FUSION

RESTAURANT INC. d/b/a Matsu Japanese Fusion, and in those roles (1) had the power to hire

and fire employees, (2) supervised and controlled employee work schedules or conditions of em-

ployment, (3) determined the rate and method of payment, and (4) maintained employee records

for MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion.

          17.   YI CHANG CHEN a/k/a Gary Chen hired Plaintiffs, told Plaintiffs their starting

salaries when he hired them, directly supervised Plaintiffs, and gave Plaintiffs their pay.

          18.   YI CHANG CHEN a/k/a Gary Chen purchased supplies for the restaurant.

          19.   YI CHANG CHEN a/k/a Gary Chen acted intentionally and maliciously and is an

employer pursuant to FLSA, the Regulations, NYLL, and the Wage Order, and is jointly and sev-

erally liable with MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion.

          20.   MEI FONG CHAN was the head waitress at Matsu Japanese Fusion during the

period relevant to this lawsuit, and is the sole owner of and New York Alcoholic Beverage Control

principal for J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion, and during the period


ASTTroy                                       4 of 24                             Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 5 of 24




relevant to this lawsuit (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employee records for Matsu Japanese Fusion.

          21.   During the period relevant to this lawsuit, MEI FONG CHAN was a manager and

supervisor of the waitstaff at Matsu Japanese Fusion, customarily directing the work of about 4 or

5 servers.

          22.   During the period relevant to this lawsuit, MEI FONG CHAN was an owner, upon

information and belief with several other managers and supervisors at Matsu Japanese Fusion, of

Apex Japanese Restaurant Inc.

          23.   Apex Japanese Restaurant Inc. was formed on June 13, 2018 and upon information

and belief sought unsuccessfully to purchase Matsu Japanese Fusion from MATSU FUSION

RESTAURANT INC. d/b/a Matsu Japanese Fusion.

          24.   Apex Japanese Restaurant Inc. provided Plaintiffs with paystubs—albeit not

paystubs compliant with NYLL § 195.3—beginning on or about July 3, 2018 and upon information

and belief kept and maintained records of the same.

          25.   MEI FONG CHAN acted intentionally and maliciously and is an employer pursu-

ant to FLSA, the Regulations, NYLL, and the Wage Order, and is jointly and severally liable with

MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion and J & J ASIAN BISTRO

INC. d/b/a Matsu Japanese Fusion.

                                   STATEMENT OF FACTS

      Defendant J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion is a Successor to
Defendant MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion

          26.   MEI FONG CHAN, in her role as owner of Apex Japanese Restaurant Inc., had

knowledge of Matsu Japanese Fusion’s pay practices from, at the latest, on or about July 3, 2018.



ASTTroy                                       5 of 24                            Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 6 of 24




          27.   Upon information and belief, MEI FONG CHAN, in her role as manager and su-

pervisor at Matsu Japanese Fusion, had knowledge of Matsu Japanese Fusion’s pay practices

throughout the period relevant to this lawsuit.

          28.   MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion and YI

CHANG CHEN a/k/a Gary Chen were sued on May 28, 2018 for violations of the FLSA and

NYLL, and were served process in that lawsuit, styled Zhao et al v. Matsu Fusion Restaurant Inc.

et al, No. 18-cv-04734 (LGS) (“Matsu I”), on July 10, 2018.

          29.   Plaintiffs in Matsu I accepted an offer of judgment pursuant to Rule 68 of the

Federal Rules of Civil Procedure on December 19, 2018, and the Court approved the acceptance

on January 16, 2019.

          30.   Upon information and belief, MEI FONG CHAN was at all relevant times aware

of the pendency of Matsu I.

          31.   Therefore, MEI FONG CHAN was aware that employees of Matsu Asian Fusion

potentially had claims under the FLSA and NYLL against MATSU FUSION RESTAURANT

INC. d/b/a Matsu Japanese Fusion.

          32.   On or about March 21, 2019, MATSU FUSION RESTAURANT INC. d/b/a Matsu

Japanese Fusion sold all of its assets except accounts receivable to J & J ASIAN BISTRO INC.

d/b/a Matsu Japanese Fusion for $10.00 only, and for no other good or valuable consideration.

          33.   This transaction rendered MATSU FUSION RESTAURANT INC. d/b/a Matsu

Japanese Fusion insolvent and unable to provide relief to any of its employees for violations of the

FLSA or NYLL.

          34.   MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion warranted

falsely and willfully, with the purpose of inducing J & J ASIAN BISTRO INC. d/b/a Matsu




ASTTroy                                       6 of 24                            Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 7 of 24




Japanese Fusion to purchase its assets, that at the time of the sale, it was free and clear of all liens,

morgages, security interests, levies, debts, taxes, or other claims or encumberances.

          35.   In fact, the judgment in Matsu I would not be fully paid until December 15, 2019,

more than 9 months after the transaction.

          36.   After the transaction, J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion

continued to operate Matsu Japanese Fusion, with no pause in operations.

          37.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to operate

Matsu Japanese Fusion out of 411 E 70th Street, New York, NY 10021.

          38.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to employ

substantially the same individuals as were employed by MATSU FUSION RESTAURANT INC.

d/b/a Matsu Japanese Fusion at the time of the transaction, including but not limited to the head

deliveryman Yuanshen Chen, a sushi chef known to Plaintiffs as “Daniel,”a sushi chef known to

Plaintiffs as “A Yu” or “Mr. Yu,” a sushi chef known to Plaintiffs as “Xiao Di” or “Little Brother,”

a sushi chef known to Plaintiffs as “A Pang” or “Mr. Fat,” a stir-fry cook and head of the kitchen

known to Plaintiffs as “Brother Lin” and “Brother Liang,” a stir-fry cook known to Plaintiffs as

“Mei Guo Meng” or “American Dream,” a deep-fry cook and ingredient preparer known to

Plaintiffs as “A Li” or “Mr. Li,” a dishwasher known to Plaintiffs as “Amigo,” another dishwasher

whose is unknown to Plaintiffs but who is known to Plaintiffs to have been Indonesian, a cashier

known to Plaintiffs as “Jessica,” a cashier known to Plaintiffs as “Thai Sister,” a packer whose

name is unknown to Plaintiffs but who is known to Plaintiffs to have been Fuzhounese, a waitress

known to Plaintiffs as “Joyce,” a waitress known to Plaintiffs as “Amy,” a waiter known to

Plaintiffs as “Xiao Di” or “Little Brother,” and a waiter whose name is unknown to Plaintiffs but

who is known to Plaintiffs to have been from the south of China.




ASTTroy                                         7 of 24                              Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 8 of 24




          39.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to employ

substantially the same individuals as managers and supervisors as were employed by MATSU

FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion, includning but not limited to MEI

FONG CHAN herself as head waitress, Yuanshen Chen as head deliveryman, and Plaintiffs as

“Brother Lin”/“Brother Liang” as head chef.

          40.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to utilize its

employees in the substantially the same roles in which they had been utilized by MATSU FUSION

RESTAURANT INC. d/b/a Matsu Japanese Fusion, including as delivery people, packers, servers,

stir-fry cooks, deep-fry cooks, and sushi chefs.

          41.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to utilize

substantially the same equipment and materials as utilized by MATSU FUSION RESTAURANT

INC. d/b/a Matsu Japanese Fusion, which it had purchased for that purpose.

          42.   J & J ASIAN BISTRO INC. d/b/a Matsu Japanese Fusion continued to serve

substantially the same menu of dishes by MATSU FUSION RESTAURANT INC. d/b/a Matsu

Japanese Fusion.

          Wage and Hour Claims

          43.   Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the Collective, and the Class.

          44.   At all times relevant to this lawsuit, the Defendants took steps to ascertain the

provisions of the FLSA and NYLL, but intentionally failed to comply.

          45.   At all times relevant to this lawsuit, the Defendants paid Plaintiffs at rates that

amounted to less than the applicable minimum wage in New York, and indeed less than the ap-

plicable minimum wage in New York minus the maximum applicable tip credit.

          46.   At all times relevant to this lawsuit, the Defendants knew of the requirements in


ASTTroy                                         8 of 24                             Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 9 of 24




Sections 146-2.2 of the Wage Order and Section 203(m) of the FLSA that employees be notified

of credits taken against the minimum wage, in writing pursuant to the Wage Order.

          47.    At all times relevant to this lawsuit, the Defendants failed to provide such notice

to Plaintiffs.

          48.    After about May 19, 2016, Defendants began providing Plaintiffs with paystubs

(from MATSU FUSION RESTAURANT INC. d/b/a Matsu Japanese Fusion through on or about

June 21, 2018, and from Apex Japanese Restaurant Inc thereafter) for two-week pay periods,

which drastically under-recorded their hours worked over the two-week pay period—a range of 8

to 80 hours over the two-week period, with a median of 36 hours over the two-week period.

          49.    Throughout the period relevant to this lawsuit, Defendants did not maintain a time

clock or other time recording system. The hours shown on the paystubs were simply fabricated.

          50.    These same paystubs purported to show regular wage rates and amounts paid that

bore no resemblance to what Plaintiffs were actually paid, and did not contain a notice of tip

credit, but purported to show regular rates that would have been equal to the applicable New

York minimum wage minus the tip credit.

          51.    Defendants kept no records of Plaintiffs’ time worked day by day and week by

week, and kept false and misleading records of Plaintiffs’ time worked and wages paid pay pe-

riod by pay period.

          52.    Throughout their employments, Defendants deprived Plaintiffs of overtime and

spread-of-hours premiums.

          53.    Throughout their employments, Plaintiffs were not exempt from the requirements

of the FLSA and the Wage Order to pay overtime.

          54.    Defendants did not present Plaintiffs with written wage notices at time of hire or




ASTTroy                                         9 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 10 of 24




any time thereafter.

          55.    Defendants did not post the notices required by the Wage Order at the restaurant.

          56.    Throughout the period relevant to this lawsuit, Defendants employed in excess of

10 employees.

          Plaintiff GUANGFU CHEN

          57.    From on or about March 24, 2015 through on or about March 3, 2019, Plaintiff

GUANGFU CHEN was employed by Defendants to work as a delivery person at Matsu Japanese

Fusion, located at 411 E 70th St, New York, NY 10021.

          58.    Defendants did not give Plaintiff GUANGFU CHEN a wage notice at his time of

hire, or any other time thereafter.

          59.    Defendants did not inform Plaintiff GUANGFU CHEN that they were taking a tip

credit against his wages, either verbally or in writing, at his time of hire, or any other time thereafter.

          60.    Plaintiff GUANGFU CHEN took a leave of absence from on or about December

10, 2015 through on or about May 2, 2016.

          61.    From on or about March 24, 2015 through on or about December 31, 2018 (exclud-

ing from on or about December 10, 2015 through on or about May 2, 2016), Plaintiff GUANGFU

CHEN was scheduled to work, alternating weeks:

                 a.      From 10:30 through 23:00 5 days per week and from 11:00 through 23:00

          1 day per week, with meal breaks at about (but not exactly) 15:00 and 22:00 each day,

          lasting between 10 and 15 minutes each, for a total of 74.50 hours; and

                 b.      From 10:30 through 23:00 5 days per week and from 17:30 through 21:30

          1 day per week, with meal breaks at about (but not exactly) 15:00 and 22:00 each day,

          lasting between 10 and 15 minutes each, for a total of 66.50 hours.

          62.    Therefore, from on or about March 24, 2015 through on or about December 31,


ASTTroy                                          10 of 24                             Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 11 of 24




2018 (excluding from on or about December 10, 2015 through on or about May 2, 2016), Plaintiff

GUANGFU CHEN was scheduled to work on average 70.50 hours.

          63.    On or about January 1, 2019, Defendants instituted a three-shift system: early, mid-

dle, and late.

          64.    Upon information and belief, the three-shift system was instituted in response to

Matsu I and was designed to ensure no employee worked more than 40 hours per week.

          65.    Plaintiff GUANGFU CHEN does not recall exactly when each shift began and

ended.

          66.    However, from on or about January 1, 2019 through on or about March 3, 2019,

whichever shift he worked, Plaintiff GUANGFU CHEN was scheduled to work 9.00 hours per

day (a spread of 10.50 hours with a 1.50-hour break in the middle of the shift) 4 days per week,

and 4 hours per day 1 day per week, for a total of 40 hours per week.

          67.    From on or about March 24, 2015 through March 31, 2015, Plaintiff GUANGFU

CHEN was not paid any wages.

          68.    From April 1, 2015 through June 30, 2018 (excluding from on or about December

10, 2015 through on or about May 2, 2016), Plaintiff GUANGFU CHEN was paid at a rate of

$1,100.00 per month.

          69.    From July 1, 2018 through December 31, 2018, Plaintiff GUANGFU CHEN was

paid at a rate of $1,200.00 per month.

          70.    From January 1, 2019 through on or about March 3, 2019, Plaintiff GUANGFU

CHEN was paid at a rate of $90.00 per full day and $45.00 per half-day.

          71.    From the start of the period relevant to this lawsuit through December 31, 2018,

Plaintiff GUANGFU CHEN’s pay rate amounted to less than the federal minimum wage.




ASTTroy                                        11 of 24                           Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 12 of 24




          72.   Throughout his employment, Plaintiff GUANGFU CHEN’s pay rate amounted to

less than the applicable New York minimum wage.

          73.   From on or about May 2, 2016 through December 31, 2018, Plaintiff GUANGFU

CHEN’s pay rate amounted to less than the applicable New York minimum wage minus the

maximum applicable tip credit.

          74.   Throughout his employment, Defendants did not pay Plaintiff GUANGFU CHEN

for hours worked in excess of 40 per week.

          75.   Throughout his employment, Defendants did not pay Plaintiff GUANGFU CHEN

an overtime premium or a spread-of-hours premium.

          76.   From on or about March 24, 2015 through on or about December 10, 2015,

Defendants did not furnish Plaintiff GUANGFU CHEN with wage statements with each payment

of wages.

          77.   From on or about May 2, 2016 through on or about March 3, 2019, Defendants

furnished Plaintiff GUANGFU CHEN with fortnightly wage statements that underreported his

hours and erroneously reported that Plaintiff GUANGFU CHEN was paid at an hourly rate (which

amounted to less than the New York minimum wage) rather than his true monthly or daily rates.

          Plaintiff PEIZHENG FAN

          78.   From on or about August 25, 2015 through on or about July 31, 2017, Plaintiff

PEIZHENG FAN was employed by Defendants to work as a delivery person at Matsu Japanese

Fusion, located at 411 E 70th St, New York, NY 10021.

          79.   Defendants did not give Plaintiff PEIZHENG FAN a wage notice at his time of hire,

or any other time thereafter.

          80.   Defendants did not inform Plaintiff PEIZHENG FAN that they were taking a tip

credit against his wages, either verbally or in writing, at his time of hire, or any other time thereafter.


ASTTroy                                          12 of 24                             Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 13 of 24




          81.    Throughout his employment, Plaintiff PEIZHENG FAN was scheduled to work,

alternating weeks:

                 a.      From 10:30 through 23:00 5 days per week and from 11:00 through 23:00

          1 day per week, with meal breaks at about (but not exactly) 15:00 and 22:00 each day,

          lasting between 10 and 15 minutes each, for a total of 74.50 hours; and

                 b.      From 10:30 through 23:00 5 days per week and from 17:00 through 23:00

          1 day per week, with meal breaks at about (but not exactly) 15:00 and 22:00 each day,

          lasting between 10 and 15 minutes each, for a total of 68.50 hours.

          82.    Therefore, throughout his employment, Plaintiff PEIZHENG FAN was scheduled

to work on average 71.50 hours.

          83.    From on or about August 25, 2015 through August 31, 2015, Plaintiff PEIZHENG

FAN was not paid any wages.

          84.    From September 1, 2015 through on or about July 31, 2017, Plaintiff PEIZHENG

FAN was paid at a rate of $1,100.00 per month.

          85.    From the start of the period relevant to this lawsuit through on or about July 31,

2017, Plaintiff PEIZHENG FAN’s pay rate amounted to less than the federal minimum wage.

          86.    Throughout his employment, Plaintiff PEIZHENG FAN’s pay rate amounted to

less than the applicable New York minimum wage.

          87.    From December 31, 2015 through on or about July 31, 2017, Plaintiff PEIZHENG

FAN’s pay rate amounted to less than the applicable New York minimum wage minus the

maximum applicable tip credit.

          88.    Throughout his employment, Defendants did not pay Plaintiff PEIZHENG FAN

for hours worked in excess of 40 per week.




ASTTroy                                        13 of 24                             Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 14 of 24




          89.   Throughout his employment, Defendants did not pay Plaintiff PEIZHENG FAN an

overtime premium or a spread-of-hours premium.

          90.   Throughout his employment, Defendants furnished Plaintiff PEIZHENG FAN with

fortnightly wage statements that underreported his hours and erroneously reported that Plaintiff

PEIZHENG FAN was paid at an hourly rate (which amounted to less than the New York minimum

wage) rather than his true monthly rate.

                           COLLECTIVE ACTION ALLEGATIONS

          91.   Plaintiffs bring this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants from April 14, 2017

through entry of judgment in this case (the “Collective Period”) and who were not compensated at

or above the federal minimum wage for all hours worked and at one and one half times the higher

of their regular rates or the federal minimum wage for all hours worked in excess of 40 hours per

week (the “Collective”).

                               CLASS ACTION ALLEGATIONS

          92.   Plaintiffs bring their NYLL claims pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of all non-exempt personnel employed by Defendants on or after April 14,

2014 (the “Class Period”).

          93.   All said persons, including Plaintiffs, are referred to herein as the “Class.”

          94.   The Class members are readily ascertainable. The number and identity of the Class

members are determinable from the records of Defendants. The hours assigned and worked, the

positions held, and the rate of pay for each Class member is also determinable from Defendants’

records. For purpose of notice and other purposes related to this action, their names and addresses

are readily available from Defendants. Notice can be provided by means permissible under said

Rule 23.


ASTTroy                                        14 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 15 of 24




          Numerosity

          95.     The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a Class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the number

is presently within the sole control of the Defendants, upon information and belief, there are more

than 40 members of the class.

          Commonality

          96.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

                  a.      Whether Defendants employed Plaintiffs and the Class within the meaning

          of the New York law;

                  b.      Whether Plaintiffs and the Class were paid at or above the applicable New

          York minimum wage;

                  c.      Whether Plaintiffs and the Class were paid, and were paid overtime premi-

          ums, for hours worked per week in excess of 40;

                  d.      Whether Plaintiffs and the Class were paid spread-of-hours premiums for

          days when their spreads of hours exceeded 10 hours;

                  e.      Whether Defendants kept and maintained adequate employment records for

          the Plaintiffs and the Class pursuant to the Regulations and the Wage Order;

                  f.      Whether Defendants provided Plaintiffs and the Class with wage notices at

          their times of hiring or thereafter;

                  g.      Whether Defendants provided Plaintiffs and the Class with adequate and

          accurate wage statements with each payment of wages;

                  h.      Whether Defendants provided Plaintiffs and the Class with adequate notice


ASTTroy                                          15 of 24                        Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 16 of 24




          of tip and other credits taken against the minimum wage;

                 i.      At what common rate, or rates subject to common method of calculation

          were and are Defendants required to pay the Class.

          Typicality

          97.    Plaintiffs’ claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices

of Defendants, as alleged herein, of failing to pay minimum wage or overtime. Defendants’ cor-

porate-wide policies and practices affected all Class members similarly, and Defendants benefitted

from the same type of unfair and/or wrongful acts as to each Class member. Plaintiffs and other

Class members sustained similar losses, injuries and damages arising from the same unlawful pol-

icies, practices and procedures.

          Adequacy

          98.    Plaintiffs are able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced

and competent in representing plaintiffs in both class action and wage-and-hour employment liti-

gation cases.

          Superiority

          99.    A class action is superior to other available methods for the fair and efficient adju-

dication of the controversy, particularly in the context of wage-and-hour litigation where individ-

ual Class members lack the financial resources to vigorously prosecute a lawsuit against corporate

defendants. Class action treatment will permit a large number of similarly situated persons to pros-

ecute their common claims in a single forum simultaneously, efficiently and without the unneces-

sary duplication of efforts and expenses that numerous individual actions engender. Because the


ASTTroy                                          16 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 17 of 24




losses, injuries and damages suffered by each of the individual Class members are small in the

sense pertinent to a class action analysis, the expenses and burden of individual litigation would

make it extremely difficult or impossible for the individual Class members to redress the wrongs

done to them. Further, important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of Court

and public resources; however, treating the claims as a class action would result in a significant

saving of these costs. The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent and/or varying adjudications with respect to the individual

members of the Class, establishing incompatible standards of conduct for Defendants and resulting

in the impairment of Class members’ rights and the disposition of their interests through actions

to which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion methods

to efficiently manage this action as a class action.

          100.   Upon information and belief, Defendants and other employers throughout the state

violate the New York Labor Law. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because doing

so can harm their employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity which

allows for the vindication of their rights while eliminating or reducing these risks.

                                   STATEMENT OF CLAIMS


          [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage
                   Brought on behalf of the Plaintiff and the FLSA Collective]

          101.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.


ASTTroy                                        17 of 24                           Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 18 of 24




          102.     At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiffs, and the Collective, at least minimum wage, for some or all of the hours they worked.

          103.     Section 216 of the FLSA provides that any employer who violates the provisions

of Section 206 of the FLSA shall be liable to the employees affected in the amount of their unpaid

wage, and in an additional equal amount as liquidated damages.

          104.     Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

FLSA as evidenced by failure to post notices required by Section 516.4 of the Regulations, and by

fabricating paystubs with false hourly wage rates and hours worked per pay period, when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and the Collective.


                 [Violation of New York Labor Law—Failure to Pay Minimum Wage
                           Brought on behalf of Plaintiff and Rule 23 Class]

          105.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          106.     At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiffs, and the Class, at least the applicable New York minimum wage for all hours worked.

          107.     Section 198 of the NYLL provides that any employer who violates the provisions

of Section 191 of the NYLL shall be liable to the employees affected in the amount of their unpaid

wage, and in an additional equal amount as liquidated damages, and interest.

          108.     Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

NYLL as evidenced by failure to post notices required by Section 146-2.4 of the Wage Order, and

by fabricating paystubs with false hourly wage rates and hours worked per pay period, when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and the Class.


ASTTroy                                          18 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 19 of 24




             [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                   Brought on behalf of the Plaintiff and the FLSA Collective]

          109.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          110.   At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiffs, and the Collective, overtime premiums, for hours that they worked in excess of 40 per week.

          111.   Section 207 of the FLSA provides that no employer engaged in commerce shall

employ a covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one and

one-half times the regular rate at which he is employed, or one and one-half times the minimum

wage, whichever is greater.

          112.   Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

FLSA as evidenced by failure to post notices required by Section 516.4 of the Regulations, and by

fabricating paystubs with false hourly wage rates and hours worked per pay period, when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and the Collective.


                 [Violation of New York Labor Law—Failure to Pay Overtime
                       Brought on behalf of Plaintiff and Rule 23 Class]

          113.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          114.   At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiffs, and the Class, for hours that they worked in excess of 40 per week, including overtime pre-

miums.

          115.   Section 198 of the NYLL provides that any employer who violates the provisions


ASTTroy                                        19 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 20 of 24




of Section 191 of the NYLL (incorporating Section 146-1.4 of the Wage Order) shall be liable to

the employees affected in the amount of their unpaid wage, and in an additional equal amount as

liquidated damages, and interest.

          116.   Section 146-1.4 of the Wage Order provides that no employer shall employ a cov-

ered employee for a work week longer than forty (40) hours unless such employee receives com-

pensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he is employed, or one and one-half times the minimum wage,

whichever is greater.

          117.   Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

NYLL and the Wage Order as evidenced by failure to post notices required by Section 146-2.4 of

the Wage Order, and by fabricating paystubs with false hourly wage rates and hours worked per

pay period, when they knew or should have known such was due and that failing to do so would

financially injure Plaintiff and the Collective.


                    [Violation of New York Labor Law—Spread of Time Pay
                        Brought on behalf of Plaintiff and Rule 23 Class]

          118.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          119.   At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiffs, and the Class, an extra hour’s pay at the minimum wage for days when their spreads of hours

exceeded 10 hours.

          120.   Section 198 of the NYLL provides that any employer who violates the provisions

of Section 191 of the NYLL (incorporating Section 146-1.6 of the Wage Order) shall be liable to

the employees affected in the amount of their unpaid wage, and in an additional equal amount as

liquidated damages, and interest.


ASTTroy                                        20 of 24                            Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 21 of 24




          121.   Section 146-1.6 of the Wage Order provides that no employer shall employ a cov-

ered employee for a work day with a spread of hours greater than 10 hours unless such employee

receives compensation for same at a rate not less than one hour’s pay at the applicable New York

minimum wage.

          122.   Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

NYLL and the Wage Order as evidenced by failure to post notices required by Section 146-2.4 of

the Wage Order, and by fabricating paystubs with false hourly wage rates and hours worked per

pay period, when they knew or should have known such was due and that failing to do so would

financially injure Plaintiff and the Collective.


     [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                      Brought on behalf of Plaintiff and Rule 23 Class]

          123.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          124.   At all relevant times, Defendants had a policy and practice of refusing to furnish

Plaintiffs, and the Class, with a written wage notice compliant with Section 195.1 of the NYLL.

          125.   Section 198 of the NYLL provides that any employer who violates the provisions

of Section 195 of the NYLL shall be liable to the employees affected in the lesser of $50.00 times

the number of days the violation occurred, or $5,000.00.

          126.   Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

NYLL as evidenced by failure to post notices required by Section 146-2.4 of the Wage Order, and

by fabricating paystubs with false hourly wage rates and hours worked per pay period, when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and the Collective.




ASTTroy                                        21 of 24                           Complaint
          Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 22 of 24




           [Violation of New York Labor Law—Failure to Provide Wage Statements
                        Brought on behalf of Plaintiff and Rule 23 Class]

          127.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

          128.   At all relevant times, Defendants had a policy and practice of refusing to furnish

Plaintiffs, and the Class, with accurate wage statements compliant with Section 195.3 of the NYLL

with each payment of wages.

          129.   Section 198 of the NYLL provides that any employer who violates the provisions

of Section 195 of the NYLL shall be liable to the employees affected in the lesser of $250.00 times

the number of days the violation occurred, or $5,000.00.

          130.   Defendants knowingly, willfully, and in bad faith disregarded the provisions of the

NYLL as evidenced by failure to post notices required by Section 146-2.4 of the Wage Order, and

by fabricating paystubs with false hourly wage rates and hours worked per pay period, when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and the Collective.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the Collective and

Class, respectfully request that this Court enter a judgment providing the following relief:

          a)     Authorizing Plaintiffs at the earliest possible time to give notice of this collective

action, or that the Court issue such notice, to all persons who are presently, or have up through the

extent allowable under the statute of limitations and including the date of issuance of court-super-

vised notice, been employed by Defendants as non-exempt employees. Such notice shall inform

them that the civil notice has been filed, of the nature of the action, of his right to join this lawsuit

if they believe they were denied premium overtime wages;


ASTTroy                                         22 of 24                             Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 23 of 24




          b)    Certification of this case as a collective action pursuant to FLSA;

          c)    Issuance of notice pursuant to Section 216(b) of the FLSA to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent to

Sue forms pursuant to Section 216(b) of the FLSA, and appointing Plaintiff and their counsel to

represent the Collective;

          d)    A declaratory judgment that the practices complained of herein are unlawful under

FLSA and New York Labor Law;

          e)    An injunction against Corporate Defendants, their officers, agents, successors, em-

ployees, representatives and any and all persons acting in concert with them as provided by law,

from engaging in each of unlawful practices and policies set forth herein;

          f)    An award of unpaid minimum wages, overtime premiums, and spread-of-hours pre-

miums due under FLSA and NYLL to Plaintiffs and the Collective and Class plus liquidated dam-

ages;

          g)    Up to $5,000.00 per Plaintiff for Defendants’ failure to furnish a wage notice com-

pliant with Section 195.1 of the NYLL at time of hire;

          h)    Up to $5,000.00 per Plaintiff for Defendants’ failure to furnish a paystub compliant

with Section 195.3 of the NYLL with each payment of wages;

          i)    An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to Section 216(b) of the FLSA and Sections 198 and 663 of the NYLL;

          j)    The cost and disbursements of this action;

          k)    An award of prejudgment and post-judgment fees;




ASTTroy                                       23 of 24                            Complaint
           Case 1:19-cv-11895-JMF Document 27 Filed 05/08/20 Page 24 of 24




          l)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically in-

crease by fifteen percent, as required by Section 198.4 of the NYLL; and

          m)     Such other and further legal and equitable relief as this Court deems necessary, just,

and proper.

                                DEMAND FOR TRIAL BY JURY
          Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
demand a trial by jury on all questions of facts.



Dated: Flushing, New York
       May 7, 2020

                                                    TROY LAW, PLLC
                                                    Attorneys for the Plaintiffs, proposed FLSA Col-
                                                    lective and potential Rule 23 Class



                                                     /s/ John Troy
                                                    John Troy (JT0481)
                                                    Aaron Schweitzer (AS 6369)




ASTTroy                                         24 of 24                            Complaint
